This was a case involving the construction of a contract or agreement in writing to convey a piece of land. The description of the premises was thus described: “ witnesseth, that the said David Mead hath this day sold a certain piece of land, situate in said town, supposed to contain about six or eight acres of land, commencing at John Mead's line, at a stone marhed J. L., from thence easterly to Henry Keefer's line, and said James promises, &c.” On the trial in the Common Pleas extrinsic testimony was offered and allowed to prove the location and general boundaries of the premises. The Supreme Court, ¡Nelson, Ch. J., held that the contract was void for uncertainty in the description of the premises. That the description of premises to which any effect can be given, must be either perfectly certain of itself or capable of being made so by a reference to something extrinsic in the contract, (13 J. R. 300.) That the parties knew the localities or parcel contracted for, is nothing; the *295question is whether they had sufficiently described it in the written instrument, which is alone the only competent evidence of their object and intent in the matter. The judgment of the Common Pleas was reversed, and a venire de novo ordered. (Wot ¿reported.)